                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE



URSULA ANTONINA MARTINEZ,             )
et al,                                )
                                      )
             Plaintiffs               )
                                      )
      v.                              )     2:19-cv-00228-JAW
                                      )
LITTLE CAESAR CAESAR, et al.,         )
                                      )
             Defendants               )

              ORDER AFFIRMING THE RECOMMENDED
               DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed August 6, 2019 (ECF No. 6), the Court accepts the Recommended

Decision.

      The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record; the Court has made a

de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and the Court concurs with the recommendations of

the United States Magistrate Judge for the reasons set forth in his

Recommended Decision, and determines that no further proceeding is

necessary.
       Accordingly, the Court DISMISSES the Plaintiffs’ Complaint (ECF No.

1) with prejudice. 1




       SO ORDERED.


                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 6th day of September, 2019




1        The Magistrate Judge granted the Plaintiffs’ Motions for Leave to Proceed In Forma
Pauperis. Order Granting Leave to Proceed In Forma Pauperis and Recommended Dismissal
of the Case (ECF No. 6). The Magistrate Judge’s order on the Plaintiffs’ in forma pauperis
motion is on a non-dispositive matter, was favorable to the Plaintiffs, has not been appealed,
and is final, requiring no further action by this Court. 18 U.S.C. § 636(b)(1)(A).


                                              2
